Citation Nr: 0717745	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  97-12 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for schizophrenia.  

2. Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




REMAND

The veteran served on active duty from March 1988 to 
March 1992.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.

VA letters concerning the veteran's pension benefits in April 
and July 2004 refer to his receipt of benefits from the 
Social Security Administration (SSA).  An October 2001 letter 
from SSA to the veteran, which he submitted to VA in November 
2001, indicates that in 1998, the SSA had used information 
from the Shreveport Mental Health Center, LSU Medical Center, 
and Shreveport VA hospital, which showed that he was disabled 
due to mental problems, and that a June 2001 VA Shreveport 
hospital report was not sufficient to fully evaluate his 
condition, and that an examination, to which the veteran did 
not report, had consequently been scheduled.  VA has not, 
however, attempted to obtain records from SSA.  VA has an 
obligation to do so, see e.g., Martin v. Brown, 4 Vet. 
App. 136 (1993), Masors v. Derwinski, 2 Vet. App. 181 (1992), 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992), Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Accordingly, the case is REMANDED for the following action:

1. Obtain the records upon which the 
veteran's award of benefits was based 
from the Social Security Administration.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




